In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 12-685V
                                     Filed: November 5, 2014

* * * * * * * * * * * * * * * *                           UNPUBLISHED
DAVID BLACK,                                *
                                            *             Special Master Hamilton-Fieldman
              Petitioner,                   *
                                            *             Decision on Attorneys’ Fees and
v.                                          *             Costs; Reasonable Amount
                                            *             Requested to Which Respondent
SECRETARY OF HEALTH                         *             Does Not Object.
AND HUMAN SERVICES,                         *
                                            *
              Respondent.                   *
* * * * * * * * * * * * * * * *
Ronald Craig Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.
Ryan Daniel Pyles, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On October 11, 2012, David Black (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that he suffered from a neurological demyelinating injury as a result of receiving an influenza
vaccine on October 19, 2009. On June 11, 2014, the undersigned issued a decision dismissing
the petition.

        On October 24, 2014, Petitioner filed an Application for Attorneys’ Fees and Costs.
Petitioner and his attorney request a total award of fees and costs in the amount of $32,587.87.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
In accordance with General Order Number 9, Petitioner represents that he has personally
incurred costs in the amount of $593.50.

       On November 4, 2014, Respondent filed a Response to Petitioner’s Application for
Attorneys’ Fees and Costs. Respondent states that she does not object to reimbursement for the
amounts set forth in Petitioner’s fees application.

         The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amounts seem reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $31,994.37, in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Ronald Homer,
of the law firm Conway, Homer & Chin-Caplan, P.C. The undersigned also awards the
amount of $593.50, in the form of a check made payable solely to Petitioner.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2